UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6752


CHAUNCEY LAURENT WALKER,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00548-RBS-DEM)


Submitted:   September 29, 2011             Decided:    October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncey Laurent Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chauncey Laurent Walker seeks to appeal the district

court’s    order     accepting        the     recommendation           of    the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition as

untimely.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of   appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing      of        the    denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Walker has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the     appeal.      We       deny     Walker’s         motion    for        transcripts       at

government       expense       and    his     request      for    the        appointment       of

counsel.      We dispense with oral argument because the facts and

                                               2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3